360 S.W.3d 360 (2012)
Helen TRAKAS, Appellant,
v.
MISSOURI STATE TREASURER, Custodian Second Injury Fund, Respondent.
No. ED 97086.
Missouri Court of Appeals, Eastern District, Division One.
March 6, 2012.
Andrew H. Marty, St. Peters, MO, for appellant.
Chris Koster, Tracey E. Cordia, St. Louis, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.


*361 ORDER

PER CURIAM.
Helen Trakas appeals from a decision by the Labor and Industrial Relations Commission awarding her workers' compensation benefits. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Rule 84.16(b).